—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting violent conduct, harassment and making threats. According to the misbehavior report, petitioner accused a correction officer of hindering his access to a shower and then became verbally abusive and made various threats. The misbehavior report was read into evidence at the hearing and petitioner stated his belief that the misbehavior report was written in retaliation for grievances he had filed against the correction officer who *822wrote the report. No correction officers testified but three inmate witnesses testified on petitioner’s behalf. The Hearing Officer denied petitioner’s request for certain documentary evidence and also denied his request for the testimony of certain staff witnesses.
Based upon our review of the record, we find that petitioner was not denied his right to call witnesses in that the additional witnesses requested by petitioner had no first-hand knowledge of the matters alleged in the misbehavior report. Nevertheless, we reach a different result with respect to petitioner’s contention that he was denied relevant documentary evidence. Contrary to the Hearing Officer’s ruling, evidence of past grievances petitioner had filed against the same correction officer who authored the misbehavior report were relevant to petitioner’s defense on these charges (cf., Matter of Dawes v Selsky, 251 AD2d 912; see generally, Matter of Gill v Selsky, 240 AD2d 831). Accordingly, the determination is annulled and the matter is remitted to respondent for a new hearing (see, Matter of Webb v Coombe, 232 AD2d 694; Matter of Cowart v Coughlin, 193 AD2d 887, 888). In view of our disposition, we need not consider petitioner’s remaining contentions.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjduged that the determination is annulled, without costs, and matter remitted to respondent for further proceedings not inconsistent with this Court’s decision.